DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 05/18/2021.
Applicant’s arguments, see pages 7-9, filed 05/18/2021, with respect to claims 6 and 16 have been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 
The Cancellation of Claims 1-5, filed 05/18/2021, are acknowledged and accepted.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-15 directed to invention non-elected without traverse.  Accordingly, claims 6-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 6-15 have been cancelled.

  Reasons for Allowance
Allowable Subject Matter
Claims 16-26 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a camera having all the claimed features of applicant's instant invention, specifically including: in claim 16, control circuitry implementing the following operations:  (i)    an image capture sequence, including:  initiating exposure of the sensor array to image the defined region of interest in response to a capture-start signal; terminating the exposure of the sensor array in response to a capture-stop signal; reading out image data of the defined region of interest; (ii)    updating the ROI-definition record during the execution of the image capture sequence; and (iii)    repeating steps (i) and (ii) a plurality of times, each time imaging a defined region of interest based on the ROI-definition record updated during the previous image capture sequence, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341.  The examiner can normally be reached on Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDI N THOMAS/Primary Examiner, Art Unit 2872